Citation Nr: 0735536	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-35 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and niece


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran had pre-war service from November 1941 to 
December 1941, beleaguered status in December 1941, no 
casualty status from December 1941 to March 1942 and from 
January 1943 to December 1944, missing status from March 1942 
to November 1942 and from December 1944 to January 1945, and 
POW status from November 1942 to January 1943.  The appellant 
seeks surviving spouse benefits.     

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the appellant's previously denied claim for service 
connection for the veteran's cause of death.  In July 2007, 
the appellant testified before the Board.  


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death was previously denied in a December 1951 
Board decision.  The appellant did not appeal that decision.  

2.  Evidence received since the last final decision in 
December 1951 relating to service connection for the cause of 
the veteran's death is cumulative or redundant and does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The December 1951 Board decision that denied service 
connection for the cause of the veteran's death is final; new 
and material evidence has not been submitted to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In a December 1951 decision, the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The RO declined to reopen the claim for service 
connection for the cause of the veteran's death in July 2005.  
While the RO found that new and material evidence had not 
been submitted to reopen the appellant's claim for service 
connection for the cause of the veteran's death, the Board 
must still consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

In a decision dated in December 1951, the Board denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The veteran did not appeal that decision.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the December 1951 decision 
became final because the appellant did not file a timely 
appeal.  

The claim for entitlement to service connection for the cause 
of the veteran's death may be reopened if new and material 
evidence is submitted for the claim.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The appellant filed this application 
to reopen her claim for the cause of the veteran's death in 
April 2005.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of reports from the Department of the Army, the 
Service Department, and the Local Civil Registrar, Province 
of Ilocos Norte, Republic of the Philippines; a February 1945 
medical statement; lay statements; and the veteran's 
statements.  The Board found that there was no evidence 
showing that the veteran had active military status at the 
time of his death or that the cause of his death was 
attributable to military service, and the claim was denied.  

The appellant applied to reopen the claim for service 
connection in April 2005.  The Board finds that the evidence 
received since the last final decision is cumulative of other 
evidence of record and does not raise a reasonable 
possibility of substantiating the appellant's claim.  

In support of her application to reopen her claim for service 
connection, the appellant submitted an August 1991 
certification from the Office of the Local Civil Registrar, 
Province of Ilocos Norte, Republic of the Philippines.  This 
letter shows that the office could not issue a true certified 
copy of the veteran's death certificate because his name did 
not appear in the death records for the municipality in 1944 
and 1945.  The letter further states that according to the 
appellant, the veteran had been missing in action from 
December 1944 to January 1945.  This certification does not 
show that the veteran had active military service at the time 
of his death.    

Other newly submitted evidence includes a January 2006 letter 
from the National Personnel Records Center reporting that the 
veteran served as a member of the Philippine Commonwealth 
Army in the service of the Armed Forces of the United States 
from November 1, 1941, to January 25, 1945, the date of his 
death.  The letter further stated that the veteran's service 
was not considered as active service in the United States 
Army.  

The appellant also submitted an August 1991 lay statement 
from the veteran's neighbors.  The veteran's neighbors stated 
that they personally knew that the veteran and appellant had 
been legally married.  They further stated that the veteran 
had been declared missing in action from 1944 to 1945 and 
that his place of burial was undetermined.     
    
Newly submitted evidence also includes the appellant's 
testimony before the Board at a July 2007 travel board 
hearing.  The appellant testified that somebody told her that 
he thought the veteran had died from malaria because the 
veteran had suffered from chills and mosquito bites before he 
died.  The appellant's niece testified that the appellant 
received old-age pension benefits from the Philippine 
Veterans Affairs Office.   

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
the cause of the veteran's death.  Although the additionally 
submitted documents and lay statement are new, in the sense 
that they were not previously considered by agency 
decisionmakers, they are not material.  While the documents 
and lay statement demonstrate that the veteran had been 
missing in action from 1944 to 1945, they do not show that he 
had active military status at the time of his death.  The 
veteran was shown to have been missing in action from 1944 to 
1945 at the time of the previous final denial.  The claim was 
denied because the veteran's death was not shown to be 
related to service, and he did not have active military 
service at the time of his death.  Those elements of a 
substantiated claim are still not shown.

Accordingly, the Board finds that the new evidence does not 
establish facts necessary to substantiate the claim, and the 
claim for service connection for the cause of the veteran's 
death cannot be reopened on the basis of this evidence.  
38 C.F.R. § 3.156(a).  

Although the appellant has submitted new evidence that was 
not before the Board in December 1951 for the claim for 
service connection for the cause of the veteran's death, the 
new evidence is not material to the claim and does not 
warrant reopening of the previously denied claim.  While the 
statement of service from the National Personnel Records 
Center states that the veteran served with the Philippine 
Commonwealth Army to the date of his death, that service was 
reviewed by the Board in the December 1951 decision.  The 
Board found at that time that the veteran was in missing 
status at the time of his death, and thus he was not 
considered to be on active duty such that service connection 
could be granted for the cause of his death.  The new 
statement of service is thus essentially cumulative of the 
previous statement of service considered at the time of the 
previous denial.

In light of the evidence, and based on this analysis, it is 
the determination of the Board that new and material evidence 
has not been submitted with regard to the claim for service 
connection for the cause of the veteran's death since the 
December 1951 Board decision because no competent evidence 
has been submitted showing that the cause of death was 
related to service or that the veteran had active military 
service at the time of his death.  Thus, the claim for 
service connection for the cause of the veteran's death is 
not reopened and the benefits sought on appeal remain denied.  



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2005 and September 
2007; a rating decision in July 2005; a statement of the case 
in October 2005; and supplemental statements of the case in 
April 2006, June 2006, and August 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the veteran's death is the result of any event, injury, 
or disease in service.  38 C.F.R. § 3.159(c)(4) (2007).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  


ORDER

New and material evidence having not been submitted, service 
connection for the cause of the veteran's death remains 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


